DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 depends upon claim 2, which has been cancelled in this amendment.
Claims 6-9 are objected to because of the following informalities:  Claims 6, 8 and 9 recited the limitation, “a main body” and “a display screen support member”. It is unclear whether these refer to the same main body and display screen support member as recited in amended claim 1. 
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment in which a tuning circuit located on the hinge member and a modal antenna coupled to the display screen support member in a bezel portion of the display screen support member must be shown or the feature(s) canceled from the claim(s).  In particular, the subject matter of original claim 8 is drawn to the embodiment of Fig. 10, where the tuning circuit (1006, 1008) is positioned adjacent to the modal antenna in the bezel portion. In this case, the tuning circuit is not located in the hinge member. However, claim 1, from which claim 8 depends, requires that the tuning circuit be located on the hinge member.  No new matter should be entered.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 8 should be cancelled. In particular, claim 8 is drawn to the embodiment described in paragraphs [00100] – [00101], where the modal antenna is located in the bezel portion of the display screen support member. In this embodiment, there is no disclosure that the tuning circuit is located on the hinge member, as required by claim 1, from which claim 8 depends.

Response to Arguments
Applicant’s arguments, filed February 23, 2022, with respect to the rejection(s) of claims 1-17 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Onaka in view of Desclos does not teach the tuning circuit located on the hinge member.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Onaka et al. (US 2015/0244059 A1) in view of Desclos (US 2014/0133525 A1), further in view of Aoki et al. (US 2011/0234462 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2015/0244059 A1) in view of Desclos (US 2014/0133525 A1), further in view of Aoki et al. (US 2011/0234462 A1).
As to claim 1, Onaka teaches a mobile computing device comprising: 
a main body (20, Fig. 1, [0048]),
a display screen support member (21, Fig. 1, “the second housing 21 contains a liquid crystal panel,” [0048]), 
a hinge member (22, Fig. 1) pivotally coupled to each of the display screen support member and the main body (“A second housing 21 is openably and closably attached to a first housing 20 by rotation mechanisms 22,” [0048]), 
a radio frequency circuit (61, Fig. 1, “high-frequency circuit 61,” [0052]) located on the main body (20, Fig. 1); 
a tuning circuit (44, Fig. 3, “impedance matching circuit,” [0058])
a modal antenna (40, Fig. 1) mechanically coupled to the hinge member (22, Fig. 1) at a location that is remote from the radio frequency circuit (61, Fig. 1), the modal antenna comprising a driven element (41, Fig. 1) and a parasitic element (42, Fig. 1) positioned proximate to the driven element, the modal antenna operable in a plurality of different modes (700 MHz, 1700 MHz and 2500 MHz), each mode of the plurality of different modes is associated with a different radiation pattern (Figs. 5B-5D);


Onaka does not teach:
 the tuning circuit configured to control an electrical characteristic associated with the parasitic element of the modal antenna to operate the modal antenna in the plurality of different modes; and
wherein the radio frequency circuit is configured to communicate a control signal to adjust a mode of the modal antenna over the transmission line,
wherein the radio frequency circuit comprises a control circuit that is configured to modulate a control signal onto the RF signal to generate a transmit signal for communication over the transmission line to the tuning circuit; and
wherein the tuning circuit is configured to demodulate the control signal such that the radio frequency circuit can adjust the mode of the modal antenna via the control signal. 

Desclos teaches:
a tuning circuit (33, Fig. 5) configured to control an electrical characteristic associated with the parasitic element of the modal antenna to operate the modal antenna in the plurality of different modes (“multi-mode active antenna system having one or more antenna radiating structures, parasitic elements, or the like which are actively configured using one or more active 
wherein the radio frequency circuit (30, Fig. 5) is configured to communicate a control signal to adjust the mode of the modal antenna over the transmission line (32, Fig. 5) (“signal conditioning and filtering is implemented to allow transmission of power and control signals for multiple components over a single or multiple transmission lines,” abstract);
wherein the radio frequency circuit (30, 31, Fig. 5) comprises a control circuit (31, Fig. 5) that is configured to modulate a control signal onto the RF signal to generate a transmit signal for communication over the transmission line to the tuning circuit (“a multi-mode active circuit control and activation system, having a transceiver 30 connected to a multi-mode signal conditioner 31 using multiple cables to inject radiofrequency (RF) and pulse width modulated (PWM) signals into the signal conditioner. The resultant waveform, herein referred to as a "combined signal", is generated from the signal conditioner and is communicated over the transmission line 32 connected to a tuning decoder 33,” [0041]); and
wherein the tuning circuit is configured to demodulate the control signal such that the radio frequency circuit can adjust the mode of the modal antenna via the control signal (“The tuning decoder generates supply and control signals from the combined signal, and supplies these signals to the various active components 34,” [0041]).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Onaka such that the radio frequency circuit is configured to both transmit an RF signal over the transmission line to the modal antenna and configured to communicate a control signal to adjust the mode of the modal antenna over the transmission line, as taught by Desclos. One of ordinary skill in the art would have been motivated to make the modification in order provide 

Onaka in view of Desclos does not teach the tuning circuit is located on the hinge member.
Aoki teaches a tuning circuit (21, Fig. 1B) located on the hinge member (19, Fig. 1B).
It would have been obvious to one of ordinary skill in the art to modify the device of Onaka in view of Desclos by positioning the tuning circuit on the hinge member. One of ordinary skill in the art would have been motivated to make the modification in order to reduce interferences between the hinge and feeding cable (para. [0010]-[0011] of Aoki) and to therefore improve performance of the antenna.

As to claim 3, Onaka teaches an additional modal antenna (50, Fig. 1) mechanical coupled to the hinge member (22, Fig. 1), and wherein: 
the hinge member is elongated in a longitudinal direction (30, Fig. 1) and has a length in the longitudinal direction; the modal antenna is spaced apart from the additional modal antenna in the longitudinal direction by a spacing distance; and a ratio of the length of the hinge member to the spacing distance is less than about 3 (hinge member 22 is shown in Fig. 1 to be smaller 
As to claim 4, Onaka teaches the radio frequency circuit (61, Fig. 1) is mechanically coupled to the main body (20, Fig. 1) (“the first housing 20 contains a high-frequency circuit 61,” [0052]).
As to claim 5, Onaka teaches the mobile computing device comprises a laptop computer (Fig. 1). 
As to claim 6, Onaka teaches a main body (20, Fig. 1) and a display screen support member (21, Fig. 1), pivotally coupled to the main body, and wherein the modal antenna (40, Fig. 1) is coupled to the display screen support member (21, Fig. 1) (“A second housing 21 is openably and closably attached to a first housing 20 by rotation mechanisms 22. For example, the first housing 20 contains a keyboard and the second housing 21 contains a liquid crystal panel. The rotation mechanisms 22 include, for example, hinges,” [0048]).
As to claim 7, Onaka teaches the radio frequency circuit (61, Fig. 1) is coupled to the main body (20, Fig. 1) (“the first housing 20 contains a high-frequency circuit 61,” [0052]).
As to claim 9, Onaka teaches a display screen support member (21, Fig. 1) and a main body (20, Fig. 1) pivotally coupled to the display screen support member (para. [0048]), and wherein the modal antenna (40, Fig. 1) is coupled to the main body (20, Fig. 1). 
As to claim 10, Onaka teaches an additional modal antenna (50, Fig. 1) coupled to the main body (20, Fig. 1), and wherein: the display screen support member (21, Fig. 1) is pivotable (as shown in Fig. 2) about a longitudinal direction (30, Fig. 1) with respect the main body (20, Fig. 1); the main body has a main body width (W, Fig.  2B) in the longitudinal direction; the 
Onaka does not explicitly teach a ratio of the main body width to the spacing distance is less than about 3. However, Figs. 1, 3 and 8-10 all show the spacing between the modal antenna (41, 42) and the additional modal antenna (51, 52) to be more than a third of the overall width of the main body 20, which implies that ratio of the main body width to the spacing distance would be less than about 3.  While the figures alone cannot be relied upon for specific measurements, they do provide the relative scale of the width of the main body to the spacing distance. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the spacing distance such that a ratio of the main body width to the spacing distance is less than about 3, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, one of ordinary skill in the art would have been motivated to select a sufficient spacing distance between the modal antenna and the additional modal antenna in order to minimize interference between the two antennas.
As to claim 11, Onaka does not explicitly teach the transmission line is a single coaxial cable. 
Desclos teaches the transmission line is a single coaxial cable (“In one embodiment of the present invention, a pulse width modulated (PWM) signal is sent to an assembly of active components over a simple coaxial cable,” [0009]).
It would have been obvious to one of ordinary skill in the art to modify the transmission line of Onaka to a single coaxial cable as taught by Desclos. One of ordinary skill in the art 
As to claim 12, Onaka teaches the radio frequency circuit comprises a front end module that is configured to transmit the RF signal to the modal antenna (“the high-frequency circuit 61 supplies a high-frequency signal to the first driven element 41 and the second driven element 51,” [0052], but does not teach a control circuit that is configured to adjust the mode of the modal antenna. 
As to claim 13, Onaka does not explicitly teach a host processor, and wherein the radio frequency circuit is configured to receive data from the host processor over a first connection for transmission via the RF signal and configured to receive control instructions over a second connection for adjusting the mode of the modal antenna, the second connection being distinct from the first connection. 
Desclos teaches a host processor (30, Fig. 1), and wherein the radio frequency circuit (31, Fig. 1) is configured to receive data from the host processor over a first connection for transmission via the RF signal (“RF,” Fig. 5) and configured to receive control instructions (“PWM,” Fig. 5) over a second connection for adjusting the mode of the modal antenna, the second connection being distinct from the first connection (“a transceiver 30 connected to a multi-mode signal conditioner 31 using multiple cables to inject radiofrequency (RF) and pulse width modulated (PWM) signals into the signal conditioner,” [0041]).
It would have been obvious to one of ordinary skill in the art to modify the device of Onaka such that the device comprises a host processor, and wherein the radio frequency circuit is configured to receive data from the host processor over a first connection for transmission via the RF signal and configured to receive control instructions over a second connection for adjusting 
As to claim 14, Onaka teaches an additional transmission line (line connecting circuit 61 to antenna 50, Fig. 1) and an additional modal antenna (50, Fig. 1) , the additional modal antenna comprising a driven element (51, Fig. 1) and a parasitic element (52, Fig. 1) positioned proximate to the driven element, the additional modal antenna operable in a plurality of different modes (700 MHz, 1700 MHz and 2500 MHz), each mode associated with a different radiation pattern (Figs. 5B-5D), and wherein the radio frequency circuit (61, Fig. 1) is configured to transmit an additional RF signal over the additional transmission line to the additional modal antenna and adjust the mode of the additional modal antenna (“The high-frequency circuit 61 supplies a high-frequency signal to the first driven element 41 and the second driven element 51,” [0052]).
As to claim 16, Onaka teaches an additional modal antenna (50, Fig. 1) comprising a driven element (51, Fig. 1) and a parasitic element (52, Fig. 1) positioned proximate to the driven element, the additional modal antenna operable in a plurality of different modes (700 MHz, 1700 MHz and 2500 MHz), each mode associated with a different radiation pattern (Figs. 5B-5D), and
an additional transmission line (line connecting circuit 61 and antenna 50, Fig. 1) coupling the radio frequency circuit (61, Fig. 1) to the additional modal antenna (50, Fig. 1)
Onaka does not explicitly teach an additional tuning circuit configured to control an electrical characteristic associated with the parasitic element of the additional modal antenna to 
Desclos teaches an additional tuning circuit (33, Fig. 5) configured to control an electrical characteristic associated with the parasitic element of the additional modal antenna to operate the additional modal antenna in the plurality of different modes (“multi-mode active antenna system having one or more antenna radiating structures, parasitic elements, or the like which are actively configured using one or more active components. The active components are controlled in order to tune the multi-mode antenna system,” [0028]); 
wherein: the radio frequency circuit (30, 31, Fig. 5) is configured to modulate a control signal onto an additional RF signal to generate an additional transmit signal for communication over the additional transmission line to the additional tuning circuit (“a multi-mode active circuit control and activation system, having a transceiver 30 connected to a multi-mode signal conditioner 31 using multiple cables to inject radiofrequency (RF) and pulse width modulated (PWM) signals into the signal conditioner. The resultant waveform, herein referred to as a "combined signal", is generated from the signal conditioner and is communicated over the transmission line 32 connected to a tuning decoder 33,” [0041]); and the additional tuning circuit is configured to demodulate the additional control signal such that the radio frequency circuit can adjust the mode of the additional modal antenna via the control signal (“The tuning decoder 
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Onaka by providing the tuning circuit and control circuit, as taught by Desclos. One of ordinary skill in the art would have been motivated to make the modification to modulate the control signal onto the RF signals as taught by Desclos in order to reduce the amount of transmission lines and wiring required in the antenna device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2015/0244059 A1) in view of Desclos (US 2014/0133525 A1), further in view of Aoki et al. (US 2011/0234462 A1), further in view of Matusoka et al. (US 2018/0097287 A1).
As to claim 8, Onaka teaches a display screen support member (21, Fig. 1) comprising a display screen (24, Fig. 1), but does not teach wherein the modal antenna is coupled to the display screen support member in a bezel portion of the display screen support member that is between a perimeter of the display screen and a perimeter of the display screen support member.
 Matsuoka teaches a display screen support member (20, Fig. 1) comprising a display screen (24, Fig. 1), and wherein the modal antenna (40-1, Fig. 1) is coupled to the display screen support member (20, Fig. 1) in a bezel portion (21, Fig. 1) of the display screen support member that is between a perimeter of the display screen and a perimeter of the display screen support member.
It would have been obvious to one of ordinary skill in the art to modify the device of Onaka in view of Desclos, further in view of Aoki by providing the modal antenna in a bezel portion of the display screen support member. One of ordinary skill in the art would have been .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2015/0244059 A1) in view of Desclos (US 2014/0133525 A1), further in view of Aoki et al. (US 2011/0234462 A1), further in view of Diorio et al. (US 2005/0099269 A1).
As to claim 17, Onaka does not teach the radio frequency circuit comprises a front end module that is configured to modulate the control signal onto the RF signal using amplitude-shift keying modulation. 
Desclos teaches the radio frequency circuit comprises a front end module (31, Fig. 5) that is configured to modulate the control signal onto the RF signal (see para. [0041]), but does not teach modulating the control signal using amplitude-shift keying modulation. Rather, Desclos teaches using pulse width modulation.
Diorio teaches a signal may be modulated using either pulse width modulation or amplitude shift key modulation (see paragraph [0078]), indicating that the amplitude-shift keying modulation format is a simple substitution of the pulse width modulation format. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modulation of the antenna device of Onaka in view of Desclos, further in view of Aoki by using amplitude shift keying modulation, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845